PER CURIAM
Charles Wysinger appeals from judgment upon his conviction after a bench trial on one count of first-degree endangering the welfare of a child in violation of Section 568.045 RSMo. 20001 and one *615count of abuse or neglect of a child in violation of Section 568.060. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.